                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 TIMOTHY CHARLES PEDEN,                   )             JUDGMENT IN CASE
                                          )
                Plaintiff,                )           1:18-cv-00234-FDW-DSC
                                          )
                   vs.                    )
                                          )
 NANCY A. BERRYHILL,                      )
 Acting Commissioner of Social Security   )
                                          )
               Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 23, 2019 Order.

                                               July 23, 2019
